EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Geoffrey Lottenberg, Registration No. 69,925, on March 01, 2022 to obviate any potential objection issues, and to put the claims in condition for allowance.
	The application has been amended as follows:
	IN THE CLAIMS
4.	Please amend claims 1 and 9 as follows:
           Claim 1 (Currently Amended),
	At line 8, replace “applications” with “application names“.
	Claim 9 (Currently Amended),
	At line 10, replace “applications” with “application names“. 
Reasons for Allowance
5.         	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 01/19/2022 and claims 1-7, 9 and 18-23 are now in condition for allowance.
	The following is an Examiner’s statement of reasons for allowance.

“a system to monitor the application log files of a manufacturing execution system for  service monitoring parameters retrieved from in a database of the manufacturing execution system and reading log files of applications of an MES distributed on multiple servers and monitoring business operation information of the manufacturing execution system according to the log files for abnormal production conditions wherein the log files are read from multiple servers of the manufacturing execution system and service monitoring parameter are obtained from the database before reading the log files, wherein an alarm message is sent comprising the application names to an operator when a period of time of presence of start information to end information in the service monitoring parameters is detected to exceed a predetermined period of time”, and recite in such a manner in each of independent claims 1 and 9.
	Therefore, all pending claims 1-7, 9 and 18-23 are in condition for allowance.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany  the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193